Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020, 04/28/2020, and 07/27/2021 was filed after the mailing date of the application on 03/05/202.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 6-8 and 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected compounds, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3, 5, 9, 12-14, 17-19, 21-24, 26, 28, 31, and 33-35 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “A is selected from unsaturated groups allowing the delocalization of electrons”, and the claim also recites “preferably A is selected from benzene, naphthalene, perylene, and biphenyl groups.” which is the narrower statement of the range/limitation.  Claim 1 further recites the broad recitation “R is a substituted or unsubstituted…and C3-12heterocycloalkylene”, and the claim also recites “preferably R is selected from…propylene glycol.” which is the narrower statement of the range/limitation. Claim 1 further recites the broad recitation “m represents the average number…and cannot be zero”, and the claim also recites various ranges for m. which is the narrower statement of the range/limitation.  Claim 1 further recites the broad recitation “n may be in the range of 2 to 500”, and the claim also recites “5 to 300.” which is the narrower statement of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 1, the phrase "for example" (lines 5, 16, 18) or “i.e.” (line 16) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is dependent on a cancelled claim.  The examiner has interpreted the claim to be dependent on claim 3.
Claim 12 contains the trademark/trade names Ketjan and Shawinigan.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the particular product and, accordingly, the identification/description is indefinite.
Regarding claim 12, the phrases “such as” and "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites “the conductive material is carbon black, Ketjen carbon….and carbon nanotubes, or a combination.”  The alternatives are not listed in proper format (as indicated by “and” and “or”), and therefore the claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(h).
Claim 21 recites the limitation "the solvent" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim, as claim 19 (on which 21 depends) has two listed solvents.  It is unclear if the solvent may be the same in both electrolytes.
Claim 23 recites the limitation "the compound" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, the phrase "preferably" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 27, the phrase "preferably" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 3, 9, 13, 14, 17-19, 22, 31, 33, and 35 Depend on the rejected claims and fail to remedy these deficiencies.

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim recites “the polymeric binder of polyether type is linear, branched and/or crosslinked.”  The alternatives should be listed in alternative wording as a polymer cannot be both linear and branched.  Appropriate correction is required.
Claim 24 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative .  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 34 is objected to because of the following informalities:  the claim refers to the electrochemical cell of claim 31, and should start with “The electrochemical cell”.  Appropriate correction is required.
Claim 34 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Allowable Subject Matter
Claims1, 3, 5, 9, 12-14, 17-19, 21-24, 26, 28, 31, and 33-35 would be in condition for allowance after the above described issues are remedied.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is DE 4243463, as presented in the IDS on 03/05/2020.  DE 4243463 discloses a formula having the formula:

    PNG
    media_image1.png
    154
    444
    media_image1.png
    Greyscale

However there is no teaching of a formula having 3 or more sulfur groups, as required by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.